Citation Nr: 0200760	
Decision Date: 01/22/02    Archive Date: 02/05/02

DOCKET NO.  99-12 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for lumbosacral 
myositis and L4-L5 bulging disc secondary to service-
connected bilateral chondromalacia of the knees.

2.  Entitlement to service connection for gastrointestinal 
reflux secondary to service-connected bilateral 
chondromalacia of the knees.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active duty service from December 1968 to 
July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico. 


FINDINGS OF FACT

1.  A relationship between the veteran's service-connected 
bilateral chondromalacia of the knees and any current low 
back disorder has not been demonstrated.  

2.  The veteran's gastrointestinal reflux is due to 
prescription medication taken for his service-connected 
bilateral knee condition. 


CONCLUSIONS OF LAW

1.  The veteran's claimed low back disability is not 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2001).

2.  Gastrointestinal reflux is proximately due medication 
taken for service-connected bilateral chondromalacia of the 
knees.  38 C.F.R. § 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussion in the rating decisions, the 
SOC, and the SSOCs informed the appellant of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence. The veteran was also afforded a VA 
examination during the course of his appeal.  Moreover, the 
Board remanded this matter in March 2001 for additional 
development, to include compliance with VCAA.  The remand 
clearly informed the veteran of the potential defects in the 
evidence and informed him of his need of the type of evidence 
he should submit.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

Service connection is warranted for disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2001).  The Court has 
also held that service connection can be granted for 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
It is not a means of reconciling actual conflict or a 
contradiction in the evidence; the claimant is required to 
submit evidence sufficient to justify a belief in a fair and 
impartial mind that the claim is well grounded.  Mere 
suspicion or doubt as to the truth of any statements 
submitted, as distinguished from impeachment or contradiction 
by evidence or known facts, is not justifiable basis for 
denying the application of the reasonable doubt doctrine if 
the entire, complete record otherwise warrants invoking this 
doctrine.  The reasonable doubt doctrine is also applicable 
even in the absence of official records, particularly if the 
basic incident allegedly arose under combat, or similarly 
strenuous conditions, and is consistent with the probable 
results of such known hardships.  38 C.F.R. § 3.102 (2001).

Service connection is currently in effect for right and left 
knee chondromalacia and a "skin" condition.  

Low Back 

A review of the record demonstrates that the veteran was 
afforded a VA examination in February 1995.  At the time of 
the examination, the veteran reported sustaining trauma to 
his knees.  The veteran stated that he had had back pain for 
the past two years with radiation into the right hip and 
buttock associated with occasional numbness of the legs.  He 
noted that the pain worsened on cold and rainy days.  

Physical examination performed at that time revealed no 
postural abnormalities or fixed deformities of the back.  
Tenderness to palpation of the lumbar paravertebral muscles 
was present.  Range of motion was as follows:  forward 
flexion to 53 degrees, backward extension to 20 degrees, left 
lateral flexion to 15 degrees, right lateral flexion to 25 
degrees, left rotation to 15 degrees, and right rotation to 
15 degrees.  There was objective evidence of pain on all 
movements of the lumbar spine.  The veteran had negative 
straight leg raising, bilaterally.  Muscle strength was 5/5.  
He was able to walk on the tips of his toes and heels without 
problems.  Diminished pinprick and smooth sensation on L5-S1 
dermatone of the feet was present.  Diagnoses of lumbosacral 
myositis, L4-5 bulging disc, and chondromalacia of the knees 
were rendered.  

It was the examiner's impression that the etiology of the 
veteran's back condition was not related to his service-
connected chondromalacia patella.  

Outpatient treatment records received in conjunction with the 
veteran's claim demonstrate that he was seen with complaints 
of low back pain beginning in January 1986.  At that time, 
the veteran was seen with complaints of low back pain which 
radiated to the legs.  A diagnosis of lumbosacral sprain was 
rendered.  Subsequent VA treatment records contain various 
diagnoses of the veteran's low back disorder, including 
lumbar myositis and degenerative disc disease.  

In a March 1998 report, the veteran's private physician, A. 
R., M.D., diagnosed the veteran as having lumbosacral 
myositis and an L4-5 bulging disc.  Dr. R. noted that the 
veteran's low back pain radiated into his right buttock and 
indicated that the veteran could not stand for more than 20 
minutes.  Dr. R. stated that the veteran's lumbosacral 
myositis and bulging disc might have some relation to chronic 
chondromalacia of both patellae as had been previously 
diagnosed by his orthopedic physician.  

In April 1998, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran reported that since 
1985 or 1987 he had been going to VA due to knee pain and 
that he started having low back pain after a fall.  The 
veteran noted that he never went to a doctor for low back 
pain until 1985.  He also reported that he never went to sick 
call during his active service due to low back pain.  The 
veteran indicated that he currently had severe low back pain 
with radiation to the right hip and coccyx.  He reported that 
he had gone to the VA clinic several times for treatment.  He 
noted that he had problems with forward bending, lifting 
objects, and standing or walking for a long time.  Range of 
motion was as follows:  forward flexion to 45 degrees, 
backward extension to 15 degrees, left lateral flexion to 15 
degrees, right lateral flexion to 30 degrees, and right and 
left rotation to 20 degrees.  There was painful motion from 
the first degree to the last degree of range of motion.  
There was also severe objective evidence of lumbar 
paravertebral muscle spasm.  There was no objective evidence 
of weakness of the legs.  Severe tenderness to palpation on 
lumbar paravertebral muscles was also present.  There were no 
postural abnormalities or fixed deformities.  Diagnoses of 
bilateral knee chondromalacia patella, bilateral knee 
effusion, and muscle spasm and L4-5 cimcumferential bulging 
disk, were rendered.  

The examiner indicated that he had reviewed the C-file 
carefully.  He observed that the veteran had an orthopedic 
evaluation in June 1970 due to knee pains when arising in the 
mornings.  He further noted a history of a fall on the knees 
but with no complaints of low back pain.  He also observed 
that the available service medical records were silent with 
regard to back complaints or treatment and that the first 
time that there was an evaluation for low back pain was many 
years after service.  He further noted that he had carefully 
reviewed the March 1998 report from the veteran's private 
physician.  It was the examiner's opinion that there was not 
sufficient evidence in the file, including the service 
medical records, to establish that the back condition of the 
veteran was secondary to his service-connected chondromalacia 
patella.  

In a March 2000 letter, the veteran's private physician, R. 
R., M.D., indicated that the veteran was under treatment for 
both knees and that the patella condition equally affected 
both knees.  

In March 2001, the Board remanded this matter for additional 
development to comply with VCAA and to allow the veteran to 
submit evidence in support of his claim.  

Treatment records received subsequent to the March 2001 
remand made no reference to the veteran's low back disorder 
being related in any way to his service-connected knee 
disorders.  

Service connection is not warranted for a low back disorder 
as secondary to the veteran's service-connected 
chondromalacia patella of the knees. 

As to the veteran's beliefs that his low back disorder is 
related to service-connected bilateral knee disorder, the 
Board notes that he is competent to report symptoms and pain 
he experienced; however, he is not qualified to render an 
opinion as to etiology of this disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board also notes the opinion of the veteran's private 
physician, Dr. R., who indicated that the veteran's 
lumbosacral myositis and bulging disc might have some 
relation to chronic chondromalacia of both patellae as had 
been previously diagnosed by his orthopedic physician.  Dr. 
K's opinion was based upon medical records and a history 
provided by the veteran as well as a physical examination.  

The Board further notes that the file also contains results 
of two separate examinations performed by the same VA 
physician.  The Board finds that these opinions are more 
probative with regard to the issue of service connection for 
a low back disorder.  The first opinion, rendered in February 
1995, was based upon a thorough examination of the veteran.  
Following examination, it was the examiner's opinion that 
that the etiology of the veteran's back condition was not 
related to his service-connected chondromalacia patella.

The April 1998 VA examiner's opinion that there was not 
sufficient evidence in the file, including the service 
medical records, to establish that the back condition of the 
veteran was secondary to his service-connected chondromalacia 
patella was based upon was based upon an entire review of the 
veteran's claims folder as well as a thorough physical 
examination.  Moreover, in reaching this opinion, the VA 
examiner cited specific treatment records, as the basis for 
his opinion.  Against the VA opinions, the private examiner 
only stated that there might be a relationship, rather than 
there was a relationship.  In addition, the private examiner 
did not express any reasons for his conclusion that there may 
be a relationship, thus preventing the Board from fully 
exploring the value of the opinion.  Thus the private opinion 
is of diminished probative value.

The Board is sympathetic to the veteran's beliefs; however, 
the preponderance of the evidence shows that any current low 
back disability, including an incremental degree of 
disability, is not related to the veteran's service-connected 
bilateral knee disorders.  Therefore, there is no doubt to be 
resolved and service connection is not warranted.


Gastrointestinal

A review of the record demonstrates that the veteran was seen 
with complaints of gastritis in May 1988.  The veteran was 
also noted to have gastritis in the March 1998 report 
supplied by Dr. R.  

In March 1998, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran was noted to be 
service connected for orthopedic knee problems for which he 
had been given nonsteriodal anti-inflammatory agents (NSAIDS) 
for a long time.  These included Ibuprofen, Motrin, Parafon 
Forte, Relafen, Flexeril and others.  In recent months, 
Visoprostil had been added to accompany the NSAIDS in an 
effort to protect the stomach.  The examiner noted that the 
veteran was already on NSAIDS in 1972 and was hospitalized at 
the Manhattan VA with abdominal pain that went undiagnosed.  
The examiner further indicated that the veteran had 
apparently been told at the Satellite VA clinic that NSAIDS 
had induced his gastritis.  He noted that the veteran's pain 
recently became so severe several months ago that he had 
nausea and vomiting but no evidence of bleeding.  

The examiner observed that the veteran was prescribed NSAIDS 
for his pain, as well as for his low back pain, for which he 
was not service-connected, and that this would be an 
aggravating factor in his problem of gastritis.  He noted 
that there was no way of separating independent side effects 
as the veteran took the same type of medication for both 
conditions at the same time.  

The examiner noted that the veteran had epigastric burning 
apparently secondary to his NSAIDS despite the use of 
recently prescribed Amistoproston.

There was no evidence of circulatory disturbances or 
hypoglycemic reactions.  There were also no reports of 
diarrhea, constipation, or colicky pain.  There was no 
specific site of any ulcer disease and no evidence of any 
weight gain or loss or anemia.  The veteran had epigastric 
pain but no rebound and normal peristalsis.  Clinical testing 
revealed normal UGIs except for minimal gastroesophageal 
reflux.  Diagnoses of minimal gastroesophageal reflux and no 
radiological evidence of gastritis were rendered.  

In March 2001, the Board remanded this matter for additional 
development, to include the veteran supplying any additional 
treatment records or opinions demonstrating a relationship 
between any current gastrointestinal disorder and his 
service-connected knee conditions.  The veteran supplied no 
further additional evidence demonstrating any relationship.  

As noted above, service connection may be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2000).  It may also be granted for a disability that is 
aggravated by a service-connected disability. 

As demonstrated above, the veteran has been diagnosed with 
gastritis on several occasions.  Moreover, at the time of his 
March 1998 VA examination, the veteran was found to have 
gastroesophageal reflux.  The veteran has reported taking 
NSAIDS for both his service-connected knee and nonservice-
connected back problems.  The March 1998 VA examiner 
indicated that the veteran took the same medication for both 
problems.  He further stated that such medication would be an 
aggravating factor with regard to his gastritis problems.  

Even if the majority of pain medication which resulted in 
gastrointestinal problems was related to the veteran's 
nonservice-connected back problems, the veteran's variously 
diagnosed chronic gastrointestinal symptomatology cannot 
satisfactorily be dissociated from the administration of the 
various pain medications relating to his service-connected 
knee disorders.  As such, there is medical evidence 
supporting the fact that the veteran's symptoms are due to 
medication taken for his service-connected bilateral knee 
chondromalacia. 

The record also includes a medical opinion attached to the 
bottom of a June 1998 rating decision.  The examiner tends to 
conclude that the problem would be reversible if the 
medication were stopped and that there was reflux rather than 
esophagitis.  Although the doctor may be correct that if the 
veteran stops the medication his problem may cease, the 
veteran has not stopped the medication and the condition has 
been in existence for years.  Therefore, we cannot conclude 
that the veteran has an acute and transitory condition.  
Rather, he has current reflux disability due to a service-
connected disease or injury.



ORDER

Service connection for lumbosacral myositis and L4-L5 bulging 
disc secondary to service-connected bilateral chondromalacia 
of the knees is denied.

Service connection for gastrointestinal reflux is granted. 




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

